Citation Nr: 1031074	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-29 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for dermatitis and 
afforded a 30 percent rating effective October 2, 2006.

In the Veteran's substantive appeal, he requested a 
videoconference hearing before the Board.  The Veteran was 
afforded the hearing in July 2009, and a transcript of that 
hearing is included in the file.  

This issue was initially before the Board in November 2009 when 
it was remanded for additional evidentiary development.  The case 
is now ready for adjudication.  


FINDING OF FACT

The Veteran's service-connected dermatitis is manifested by at 
worst 40 percent of his body covered with dermatitis and less 
than 5 percent of his exposed skin affected by dermatitis.  There 
is no evidence of constant corticosteroids or other 
immunosuppressive drugs for the past 12 months.    


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 
30 percent for dermatitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118 including 
Diagnostic Code 7806 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed 
to substantiate a service connection claim in November 2006.  The 
Veteran's dermatitis claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted, the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Based on the foregoing, no further development is 
required with respect to the duty to notify.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board notes that the Veteran's service treatment 
records and VA treatment records are on file.  Furthermore, the 
Veteran was afforded two VA examinations in connection with his 
claim, in 2007 and 2010, the latter following the Board remand.  

The 2009 Board remand requested that the skin examination be 
performed while the skin disorder was active, preferably in the 
fall, as the Veteran had testified that his skin disorder was 
worse in the fall as evidenced by the skin disorder affecting his 
neck, back, and legs.  See July 2009 hearing transcript at 3-4, 
9.  While the examination was performed in January, not in the 
fall, the skin disorder was active and was manifested at that 
time on the back and legs.  According to the 2010 examiner, 
affected areas included the "upper and lower extremities the 
trunk and buttocks."  The 2010 skin disorders examination 
thoroughly addressed the current severity of the service-
connected skin disorder.  For these reasons, the Board finds 
there was substantial compliance with its November 2009 remand 
instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) 
(holding that only substantial compliance with the terms of the 
Board's remand would be required, not strict compliance); see 
also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, because 
such determination 'more than substantially complied with the 
Board's remand order'). 

The examination reports are adequate for rating purposes.  The 
examiners reviewed the Veteran's case file, considered the 
Veteran's subjective complaints, examined him and set forth 
pertinent clinical findings.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file.  Therefore, VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.

II.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  The basis of disability 
evaluations is the ability of the body as a whole to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10 (2009). 

As previously noted, in February 2007, the RO granted service 
connection for dermatitis and evaluated it as 30 percent 
disabling.  Because the Veteran appealed the RO's determination 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).

III.  Analysis 

The Veteran asserts that the rating he received for dermatitis 
does not accurately reflect its severity.  The Veteran's 
dermatitis is currently rating 30 percent disabling under 
Diagnostic Code 7806.  A review of the record shows that a higher 
initial rating is not warranted.

Diagnostic Code 7806, for the evaluation of dermatitis or eczema, 
provides that, if the skin condition covers an area of less than 
5 percent of the entire body or exposed areas affected, and no 
more than topical therapy is required during the past 12-month 
period, a non-compensable rating is warranted.  If at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or if intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating requires 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
were required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period. Finally, a 
rating of 60 percent under the revised criteria is warranted when 
the condition covers an area of more than 40 percent of the 
entire body or when more than 40 percent of exposed areas 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period.  38 C.F.R. § 4.118.

March 2006 treatment records show that the Veteran had dry and 
scaly feet.  

The Veteran was afforded a VA examination in January 2007, and 
the examiner had the opportunity to review the case file.  The 
examiner reported that the Veteran was not taking any 
corticosteroid medications.  He stated that 40 percent of the 
Veteran's body was covered with dermatitis, while less than 5 
percent of his exposed skin was affected.  The Veteran reported 
that his flare ups were constant and caused extreme itching.  

At the hearing before the undersigned in July 2009, the Veteran 
asserted that he had a rash on his legs, his back and 
occasionally on his buttocks.  He asserted that as of late, the 
dermatitis worsened and traveled to his face.  The Veteran also 
testified that he has taken oral and topical medication for his 
skin condition.  .

The Veteran was afforded a VA examination in January 2010, and 
the examiner had the opportunity to review the Veteran's case 
file.  The Veteran reported skin rash on his back and bilateral 
upper and lower extremities.  The examiner noted less than 5 
percent of the Veteran's exposed areas were affected by 
dermatitis and greater than 5 percent but less than 20 percent of 
his total body area was affected by dermatitis.  The examiner 
stated that the Veteran's face and head were not affected.  He 
also concluded that the Veteran did not experience disfigurement 
or functional impairment.   The examiner noted that there had 
been no skin disease treatment in the past 12 months.

A review of the Veteran's record shows that a higher rating is 
not warranted at any time during this appeal period.  None of the 
medical evidence shows that the Veteran's disability covers an 
area of more than 40 percent of the entire body or more than 40 
percent of exposed areas, nor does the Veteran's condition 
require constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during a twelve-
month period.  The Veteran testified during his 2009 hearing that 
he had not received any recent treatment for his skin as he found 
the pills and creams ineffective (which also suggests he does not 
use any medicine for his skin disorder on a constant or near-
constant basis).  See 2009 hearing transcript at 9.  The 2010 VA 
skin examination noted that the Veteran had not had skin disease 
treatment in the last 12 months and that the Veteran had no 
systemic symptoms.  Therefore, the preponderance of the evidence 
is against the claim, and an initial rating in excess of 30 
percent is not warranted. 

Extraschedular consideration

The Board has also considered whether higher ratings are 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate. Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, as discussed above, the rating criteria for the service-
connected dermatitis reasonably describe the Veteran's disability 
level and symptomatology for the designated appeal periods.  
Thus, as the Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluations are adequate, 
and no referral for an extraschedular evaluation is required.  
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

In adjudicating the current appeal for a higher evaluation, the 
Board has not overlooked the Court's holding in Rice v. Shinseki, 
22 Vet. App. 447 (2009) (per curiam) (holding that claims for 
higher evaluations also include a claim for a total rating based 
on individual unemployability (TDIU) when the appellant claims he 
is unable to work due to a service connected disability).  
However, the Board finds that Rice is not applicable to the 
current appeal because the Veteran has not asserted that he is 
unable to work solely due to his service-connected dermatitis.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
dermatitis is denied.



____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


